Citation Nr: 0707424	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the patella, left knee, prior 
to October 29, 2001.

2.  Entitlement to an initial evaluation in excess of 30 
percent for chondromalacia of the patella, left knee, post-
operative chondroplasty from March 1, 2003.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1990 to 
February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This matter was last before the Board in October 
2003, when it was remanded for further development.  

The RO awarded the veteran a temporary total rating for her 
left knee disability pursuant to 38 C.F.R. § 4.30 from 
October 29, 2001, to February 28, 2003.  



FINDINGS OF FACT

1.  Prior to October 29, 2001, the veteran's left knee had 
range of motion from 0 to 90 degrees and did not exhibit 
painful motion or moderate instability of the left knee.  

2.  From March 1, 2003, the veteran had left knee range of 
motion from 10 to 45 degrees with pain, and moderate 
instability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to October 29, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006). 

2.  The criteria for a rating of 20 percent, but no greater, 
after March 1, 2003, for impairment of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2006).

3.  The criteria for a rating of 10 percent, but no greater, 
after March 1, 2003, for limitation of flexion of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2006).

4.  The criteria for a rating of 10 percent, but no greater, 
after March 1, 2003, for limitation of extension of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in March 2004 and May 2006.  The 
veteran has been informed of the evidence and information 
required to establish entitlement to an increased evaluation, 
i.e. that her disability had increased in severity. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran received notice regarding what 
evidence is necessary to receive higher evaluations and 
earlier effective dates.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Accordingly, the AOJ has not complied in a timely fashion 
with the VCAA's notice requirements.  Nonetheless, any 
possible prejudice due to the timing of notice was cured by 
subsequent readjudication of the issues on appeal in a 
November 2006 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006). 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in their possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 121.  In 
this case, this has been fulfilled by the aforementioned 
letters that advised the veteran to send the RO any evidence 
in her possession that would substantiate her claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO has obtained all of the 
veteran's service medical records and VA medical records.  
The RO has obtained private treatment records Magda L. 
Robinson, M.D., but was unable to obtain records from 
Sudhaker Dixit, M.D., as those records have been destroyed.  
The veteran has not indicated the presence of any outstanding 
relevant records.  VA has provided the veteran with numerous 
medical examinations in furtherance of substantiating her 
claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).   
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.   
38 C.F.R. § 4.45 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23- 
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating.  If the veteran does not at least 
meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006). 

The veteran's left knee disability is currently evaluated as 
30 percent disabling under Diagnostic Code 5262 for 
impairment of the tibia and fibula where there is malunion 
with marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A higher evaluation of 40 percent is 
warranted for nonunion with loose motion requiring a brace.

It is noted that knee impairments may also be evaluated based 
on limitation of motion, dislocated or removed cartilage, 
nonunion and/or malunion of the tibia and fibula, or the 
presence of genu recurvatum.  The Board also notes that, when 
rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating  
to be assigned, there must be evidence of additional  
disability not already considered in evaluating the  
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14. 

DC 5257 pertains to "other impairment of the knee."  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran filed her claim for service connection for a left 
knee disability in July 1993.  Prior to October 29, 2001, the 
veteran's left knee disability was evaluated as 10 percent 
disabling.  On October 29, 2001, the veteran received a total 
disability rating for convalescence due to surgery under 
38 C.F.R. § 4.30 for her left knee disability.  Following the 
veteran's period of convalescence, on March 1, 2003, she was 
assigned a 30 percent disability evaluation.

Prior to October 29, 2001

The veteran was first seen at the VA medical center in 
October 1993.  At that time the examiner noted that the 
veteran had injured her left knee in basic training in 1990 
and received a resultant discharge.  Examination revealed 
crepitation in the knee, with no swelling, redness or 
increased temperature.  Lachman's sign was negative.  Drawer 
sign was negative.  There was no lateral instability of the 
left knee.  Flexion of the left knee was from 0 to 120 
degrees.  

The veteran was next seen at the VA medical center in March 
1999 for an orthopedic examination.  At that time the veteran 
reported her pain as excruciating, 10/10 in intensity, and 
reported that she was unable to stand or sit for prolonged 
periods of time.  Examination revealed that range of motion 
of the left knee was fluid and full.  There was positive 
joint line tenderness; however, McMurray's test was negative.  
There was no crepitus, apprehension or atrophy of the 
quadriceps mechanism.  There was no antalgic gait or limp or 
deformity of the valgus or varus.  There was no swelling or 
laxity of the left knee.  X-rays revealed minimal 
chondromalacia of the left patella.  

The veteran received an MRI in April 1999, which showed no 
tears of the lateral or medial menisci and that the anterior 
and posterior cruciate ligaments were intact.  The medial and 
lateral collateral ligaments appeared normal and minimal 
fluid was seen in the knee joint.  The articular cartilage of 
the patella was normal in thickness.  The patellar tendon 
appeared normal and there was no evidence of bone bruise or 
an occult fracture.  The impression was of minimal 
chondromalacia of the patella with no evidence of a meniscal 
tear.  

In June 2000, the veteran received another orthopedic 
examination of her left knee at the VA medical center.  At 
that time the veteran reported severe pain in the anterior 
half of her left knee and that she could not sit, stand or 
walk for prolonged periods of time.  Examination revealed an 
absence of swelling and symmetrical muscle mass in her 
thighs.  The patella tracked true, with a normal Q-angle.  A 
patellofemoral grind test was negative.  There was minimal 
tenderness over the lateral side of her knee at the lateral 
joint line.  There was exquisite tenderness to palpation over 
the medial femoral condyle and to a lesser extent distally in 
line with the medial collateral ligament.  The knee was 
stable to varus and valgus stress, extension and 30 degrees 
of flexion.  Lachman's and drawer sign were negative, as was 
a grind test and McMurray's test.  X-rays revealed 
maintenance of all articular surfaces, with no signs of 
arthrosis or osteochondral defects.  Range of motion of 
flexion was from 0 to 140 degrees.  MRI revealed a normal 
appearing left knee.  

In March 2001, the veteran received a compensation 
examination at the VA medical center.  At that time the 
veteran reported severe pain and that she could only walk 
about one block due to the pain and that the pain was worse 
with deep flexion of the knee and climbing stairs.  
Examination revealed left knee extension from 0 to 90 degrees 
with crepitus in the patello-femoral joint.  There was 
tenderness diffusely in the patello-femoral joint, especially 
in the lateral facet of the patella and lateral femoral 
trochlea.  There was abnormal tilting of the patella with a 
tight retinaculum.  There was no evidence of patellar 
instability laterally or medially and no medial or joint line 
tenderness.  The knee was stable to varus, valgus and 
anterior-posterior stress at 0, 30 and 90 degrees.  Drawer 
and Lachman's sign were negative.  The impression was 
chondromalacia patella with patello-femoral syndrome.  It was 
noted that the veteran wore a knee brace, which was issued in 
August 2000.  

Prior to October 29, 2001, a rating in excess of 10 percent 
for her left knee disability is not warranted under the 
circumstances.  The objective medical evidence indicates that 
prior to this time the veteran's left knee was anatomically 
stable and did not have limitation of motion of flexion or 
extension to warrant a compensable rating.  Nonetheless, the 
veteran reported some instability due to pain and began 
wearing a knee brace in August 2000.  The Board finds that 
these facts approximate with a finding of slight impairment 
of the left knee due to lateral instability and that a 10 
percent evaluation is proper.  Because the facts do not show 
limitation of flexion or extension, moderate subluxation, 
episodes of locking, impairment of the tibia and fibula with 
moderate disability, an evaluation in excess of 10 percent is 
not warranted.  

From March 1, 2003

In March 2003, the veteran received a compensation and 
pension examination at the VA medical center.  At that time 
the veteran rated her left knee pain as 10/10 and reported 
that she could only walk about one block before she would 
have to stop and rest.  The veteran reported that she could 
only stand for about 2 minutes before she would have to move 
or sit down and that the pain was constant even when not 
bearing weight.  Examination revealed mild effusion, and the 
knee was diffusely tender to palpation.  There was pain with 
ballottement of the patella.  There was 1+ valgus laxity and 
no varus laxity.  The veteran was stable to anterior-
posterior manipulation, even though it was difficult to get a 
good examination because of the pain.  Active and passive 
range of motion was from 10 to 45 degrees.  McMurray's test 
was negative.  X-rays revealed no joint space narrowing or 
other bony abnormality, but did show mild lateral tilt and 
some mild patellofemoral narrowing. 

Ultimately, the March 2003 examiner assessed that the veteran 
had chondromalacia of the left knee with resultant severe 
pain and associated weakness and fatigue.  The examiner noted 
that the pain caused the veteran's knee to give out and kept 
her from walking long distances.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, current 
diagnosis, and demonstrated symptomatology.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's left knee has been evaluated as 30 percent 
disabling under Diagnostic Code 5262, which provides for 
evaluation of impairment of the tibia and fibula.  The 
criteria for a 40 percent rating under Diagnostic Code have 
not been met.  There is no evidence of nonunion of the tibia 
and fibula with loose motion.  

The Board must next examine if a higher rating can be 
assigned under different diagnostic codes.  First, the March 
2003 examination reveals that the veteran has limitation of 
flexion of her knee to 45 degrees.  It was stated that the 
veteran's pain was out of proportion to the pathology found 
on thorough examination.  There was no evidence of additional 
functional loss associated with the veteran's pain.  
Accordingly, a 10 percent evaluation for limitation of 
flexion is warranted under Diagnostic Code 5260.  A higher 
rating is not warranted as the evidence does not show flexion 
limited to 30 degrees.

Likewise, the March 2003 examination shows that the veteran 
has limitation of extension to 10 degrees.  Again, there was 
no evidence of additional functional loss associated with the 
veteran's pain.  Thus, a 10 percent evaluation for limitation 
of extension is warranted under Diagnostic Code 5261.  A 
higher rating is not warranted as the evidence does not show 
extension limited to 15 degrees.  

The March 2003 examiner also noted that there was instability 
of the veteran's of the veteran's left knee that kept her 
from walking long distances.  Certainly the instability could 
be described as slight under Diagnostic Code 5257 (1+ valgus 
laxity and no varus laxity); however, the fact that the 
examiner has indicated that the instability prevented the 
veteran from walking long distances, weighs in favor of 
moderate disability.  An evaluation of 30 percent under 
Diagnostic Code is clearly not warranted because there is no 
evidence of severe instability.  

In sum, when considering codes other than Diagnostic Code 
5262, the veteran could receive a 10 percent evaluation for 
limitation of flexion (5260), a 10 percent evaluation for 
limitation of extension (5261), and a 20 percent evaluation 
for instability (5257).  This equates to a combined rating of 
35 percent.  See 38 C.F.R. § 4.25, Table I.  As this combined 
rating is greater than the current 30 percent evaluation, the 
appeal to this extent is granted.  











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the patella, left knee, post-operative 
chondroplasty prior to October 29, 2001, is denied.

Entitlement to an evaluation of 20 percent, but no greater, 
for instability of the left knee, post-operative 
chondroplasty from March 1, 2003, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Entitlement to an evaluation of 10 percent, but no greater, 
for limitation of flexion of the left knee, post-operative 
chondroplasty from March 1, 2003, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Entitlement to an evaluation of 10 percent, but no greater, 
for limitation of extension of the left knee, post-operative 
chondroplasty from March 1, 2003, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


